Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 1 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 2 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 3 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 4 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 5 of 8




 APPROVED:
 DATED this 15th day of July, 2019.



 _________________________________
 LARRY R. HICKS
 UNITED STATES DISTRICT JUDGE
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 6 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 7 of 8
Case 3:18-cv-00296-LRH-CBC Document 85
                                    84 Filed 07/15/19
                                             07/12/19 Page 8 of 8
